Title: To Thomas Jefferson from David Ramsay, 8 April 1789
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston April 8th 1789

I have received your favor by Mr. Cutting and am much obliged by your having introduced me to the acquaintance of that Gentleman. To promote the business on which he came was to promote the cause of justice and at the same time the substantial interest of South Carolina. These motives superadded to your condescending request have induced me to contribute my mite towards the establishment of permanent funds for discharging our foreign debt. I trust this is done and I trust no one hereafter will be so lost to honor justice and the sacred laws of property to attempt to undo what has been done.
I have heard it more than once suggested by the Gentlemen of this country that a vent for our rice up the mediterranean particularly at Constantinople would be eminently beneficial. Till we are either to bribe or fight the Algerines would it not be practicable to make France the medium of conveyance to that capital? If French merchants could command a good price for rice when shipped  there they could very well afford to pay us a good price for the same commodity either here or in France. Your attention to every thing that tends to promote the interests of the United States leaves no doubt in my mind of your readiness to forward this business if it should seem practicable. I will only add that the Carolineans look upon you as their immediate representative and have already had abundant proof of your attention to their local interests. Perhaps it is reserved for you to lay them under further obligations of gratitude by opening new vents for their staple commodity. I have the honor to be with the most exalted sentiments of respect & esteem your most obedient humble Servt.,

David Ramsay

